EXHIBIT 32.1 SECTION 1350 CERTIFICATION In connection with the Quarterly Report of Hibernia Bancorp, Inc. (the “Company”) on Form 10-Q for the period ended September 30, 2011, each of the undersigned, A. Peyton Bush, III, President and Chief Executive Officer of the Company, and Donna T. Guerra, Assistant Secretary and Chief Financial Officer of the Company, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:November 14, 2011 By: /s/A. Peyton Bush, III A. Peyton Bush, III President and Chief Executive Officer Date:November 14, 2011 By: /s/Donna T. Guerra Donna T. Guerra Assistant Secretary and Chief FinancialOfficer A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act has been provided to Hibernia Bancorp, Inc. and will be retained by Hibernia Bancorp, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
